Citation Nr: 1735255	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD and already service-connected anxiety disorder, to include depressive disorder.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from March 1988 to July 1988 and from April 1994 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter was certified to the Board by the St. Paul, Minnesota RO.

Although the RO reopened the claim for service connection for PTSD and adjudicated the claim on the merits, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

With respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD and already service-connected anxiety disorder, the Board notes the claim has been heretofore characterized as entitlement to service connection for depression.  The Veteran has received diagnoses of PTSD, depression, and anxiety disorder during the appeal period.  A July 2014 rating decision granted entitlement to service connection for anxiety disorder; however, the Veteran's claim for service connection for depression remains denied.  Accordingly, the Board has expanded the issue on appeal to encompass any and all diagnosed acquired psychiatric disorders, excepting PTSD and already service-connected anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD and already service-connected anxiety disorder, to include depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2008 rating decision, the RO denied the Veteran's service connection claim for PTSD.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2. Evidence received since the August 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.  


CONCLUSION OF LAW

1. The August 2008 rating decision denying the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. The evidence received since the August 2008 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening service connection for PTSD

The Veteran's claim for service connection for PTSD was originally denied in an April 2008 VA rating decision.  At the time of the initial rating decision in April 2009, the RO denied the Veteran's claim "because the evidence of record fails to show an acceptable diagnosis of this condition, nor is there sufficient evidence of record showing you actually engaged in combat, and there is no medical evidence of record showing a confirmed link between current symptoms and a verifiable in-service stressor.  

The aforementioned denial was confirmed and continued on reconsideration in an August 2008 VA rating decision.  The RO stated:

VA rating decision dated 4-30-08 denied service connection for posttraumatic stress disorder (PTSD) because medical evidence of record did not document a diagnosis of post-traumatic stress disorder that meet all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders - Fourth Edition (DSM-W) published by the American Psychiatric Association. PTSD Initial Assessment dated 6-14-07 indicated that you were experiencing some PTSD-like symptoms (nightmares, irritability, mild isolation); however, you did not meet the full criteria for PTSD at that time.  Additionally your alleged stressor (s) were not corroborated. You were informed of our efforts to corroborate your stressor (s) by formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD dated 4-28-08. V A notification letter dated 5-8-08 informed you of the decision concerning PTSD.

See August 2008 VA Rating Decision, at 2.  The RO concluded that there was "still no objective medical evidence that shows [the Veteran was] diagnosed with PTSD that meets the DSM-IV criteria, and there is still no evidence of record which corroborates [his] alleged stressor(s)."  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of this decision, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence subsequently received confirms the Veteran has a current diagnosis of PTSD furnished by VA treating providers.  See e.g., November 2009 VA treatment records.  Further, a letter submitted by CB, a private mental health counselor, confirms the Veteran meets a broad range of criteria for PTSD, adding, "[the Veteran's] symptoms and diagnosis are consistent with my observations of others with PTSD who were in the military."  See April 7, 2014 statement of C.B.  The Veteran has also submitted more specific information with respect to his reported in-service stressors.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds it sufficient to reopen the claim of service connection for PTSD.  The claim is granted to this extent only.  A remand is necessary to obtain additional evidence.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Further development is required before this matter can be adjudicated.  The evidence of record reflects diagnoses of PTSD, depressive disorder, and anxiety disorder during the current appeal period.  The diagnosis of anxiety disorder was furnished by the VA examiner with whom the Veteran met in April 2011.  The Veteran was subsequently service connected for anxiety disorder.  

In numerous statements in support of the instant claim for benefits, the Veteran describes in-service incidents to which he attributes his PTSD.  The first involves his suffering an animal bite of some kind, affecting his right foot, which resulted in infection, for which he received treatment at a "field hospital."  The Veteran reports the infection was misdiagnosed and mistreated, and ultimately resulted in a right foot disability.  The Board notes the Veteran is service-connected for a right foot disability.  

The Veteran has characterized his additional stressor as related to his having witnessed unspecified "atrocities" in service, and having served in close proximity to explosions.  The Veteran has also described seeing his men injured in service, although he has denied witnessing the death of any of his fellow service-members, or being exposed to life-threatening situations.  See e.g., February 2008 VA treatment notes.  

If a claim for PTSD is based on a noncombat stressor, VA's duty to assist requires that it attempt to corroborate the Veteran's alleged PTSD stressor or stressors or, if the Veteran fails to provide sufficiently specific stressor information, to request more detailed information.  Cohen v. Brown, 10 Vet. App. 128, 148-49 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993).  A review of the record in the instant case does not indicate the RO made sufficient attempts to verify any of the Veteran's reported stressors.  Therefore, on remand, attempts to verify the Veteran's reported stressors, including attempts to discern more precise information, such as the dates and locations associated with the reported stressors, must be made.  

Further, the record reveals that at the Veteran's April 2011 VA psychiatric examination, the VA examiner declined to furnish diagnoses of either PTSD or depression, without reconciling those findings with the diagnoses of the same in the Veteran's medical records.  It is also not clear whether the examiner considered the Veteran's reported stressors in concluding his symptoms did not warrant a PTSD diagnosis.  Thus, a new VA examination is required to determine the nature and etiology of any not already service-connected psychiatric disorder, and to consider whether a PTSD diagnosis is warranted in light of any confirmed stressors.

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to verify the Veteran's reported PTSD stressors.  The AOJ should advise the Veteran that he may submit additional lay statements that may tend to corroborate his claimed stressors, including the dates and locations thereof.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.  

2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder other than anxiety disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than anxiety disorder.  He or she should specifically indicate whether the Veteran has major depressive disorder and/or PTSD.  If it is determined that the Veteran does not meet the DSM-V or DSM-IV criteria for a PTSD diagnosis, the examiner must reconcile that finding with the PTSD diagnoses of record.

For each diagnosis identified other than PTSD and anxiety disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


